DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communication received on 06/28/2021. The response presented amendment to claims 1, 4-6 and cancelled claims 2-3 is hereby acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 7-18 directed to a notification unit and a client with required time communication unit in a business service to determine the normal and abnormal condition of the state of the transition and non-elected without traverse.  Accordingly, claims 7-18 have been cancelled.

Please Cancel claims 7-18.

Claim status
Claims 1, 4-6 are allowable (see reasons for allowance section). The restriction requirement between Species I-III , as set forth in the Office action mailed on 10/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/16/2020 is withdrawn.  Claims 5-6, directed to Species I and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-18, directed to Species II-III remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 4-6 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
           When interpreting the current independent claims, in light of the Specification filed on 02/05/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the business service providing system which comprises a server apparatus provides business service. A client apparatus provided to use the business service, and a monitoring apparatus provided to monitor a state of the business service in the server apparatus and the client apparatus. A response policy determination unit provided to determine a response policy for recovery of the business service based on the monitoring information in the server apparatus and the client apparatus. The monitoring information being output from the monitoring information acquisition unit and this system helps to reduce an unnecessary 
         Accordingly, dependent claims 4-6 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455



/DAVID R LAZARO/Primary Examiner, Art Unit 2455